                     EXHIBIT I




Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 1 of 14 PageID #: 314
                                                                       GAYLORD                    ROCKIES"
                                                                                NESOAT A CONVENTION   CENTER


                                                                                       g4/i1.12(9



                                                                GROUP SALES AGREEMENT

DESCRIPTION OF GROUP AND EVEXE
The following represents an agreement between: Gaylord Rockies Resort and Convention Center (the "Hotel") and Ramsey Solutions
(the "Group") and outlines specific conditions and services to he provided.

ORGANIZATION:                                     Ramsey Solutions
CONTACT:
      Name:                                       Joe Leavitt
      Job Title:                                  Director of Event Production
      Street Address:                             1749 Mallory Lane
      City, State,Zip:                            Brentwood,TN
      Phone Number:                               877-410-3283 x5503
      &mail Address:                              joel@daveramsey.com

NAME OF INENT:                                    Ramsey Solutions EntreLeaders hip Summit May2022
QUOTE it:                                         M-AFIEDBD
OFFICIAL PROGRAM DATES:                           Friday May 20111,2022 — Thursday,May 26th,2022
ANTICIPATED ATTENDANCE:                           2,000

GUEST ROOM COMMITMENT
The Hotel agrees that it will provide,and Group agrees that it will be responsible for utilizing, 5,131 room nights in the pattern set forth
below (such number and such pattern,the "Room Night Commitment"):
                                                                                                                                                                                      Je
                                                                                                                                                                                      ..:,

            .., .                                       -                   -                 -                 20                     -                      -
                                                        6                   5                 5                 25                    20                     69        x
         V,- .., liiin %, ',.,           ,    ,         6               30                   30                  80                   200                1129         '''    '        '•
                           ''''' ,   7.k'.,„ :'         6               30                   30                 80                    200                1129         "          25        ,
          , ,,,, 5: . ,-,:,                   '         6               30                   30                  80                   200                1129         -.
                           V.
                            s, „''$/2511Z '',           6               30                   30                 50                    50                     390      '.:' ,_.        ',
                    :':'        ::- 1?ig'l ,.‘i.''n:'7.:40inf:' ''''.---.                :,.....'::.—:
                                                                                                  ;:::',.;.1,:i,ti;,:::.6!„!: d' ,4         i.i'.t:':   -.         „ ' ,r :

We will reserve the room block noted above until Friday, December 22,2017. Due to the very high demand we anticipate over these
dates, the Hotel reserves the right to release your first option if we have not received the signed copies of the Agreement v erifying
confirmation by this time. In the event we have a definite request for these dates prior to your option date,we will contact you for a decision.
You will have three (3) business days to either return the signed contract,or release the option.

GROUP ROOM RATES
The confirmed net,non-eonunissionable per night room rate for the 2022 Event will be:

         Single/Double:                           $274.00
         Staff.                                   $164.40
         Mountain View:                           $399.00
         Executive Suites:                        $625.00
         Deluxe Suites:                           $850.00
         Presidential Suites:                     $2700.00




                                                            Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 2 of 14 PageID #: 315
Page 2 of 13


Applicable fees & taxes will be added to room rates. The total collection is presently 15.25%, which includes the Aurora Lodging tax(8%),
Colorado State tax (2.9%), Adams County tax (0.75%), Cultural District tax (0.10%), RTD Commuter Rail tax (1.0%), and Property
Improvement Fee (2.5%).

Subject to availability, Group rates will apply three(3) days prior to,and three(3) days following, the dates of the Event. Each additional
person to a room is $20.00. Children twelve (12) years and under are flee when occupying the same room as their parents.

RESORT FEE
The prevailing resort fee,currently $20.00 plus applicable taxes, will be added to the guest room rate. This fee will cover several in-room
amenities which at the time ofcheck-in will include:

     •   High-speed interact access in all guest rooms
     •   Compliinentary use of the basketball & tennis courts
     •   Local, toll-free and domestic long-distance phone calls
     •   Complimentary use of hotel bicycles
     •   Complimentary ski equipment storage
     •   Two bottles ofpurified water
     •   Scheduled shuttle service hem commuter rail stop
     •   Complimentary access to on property water amenities

Please note that the parking fee is currently $24.00 for self-parking and $30.00 for valet parking plus applicable tax, currently 8%.

REWARDS PROGRAM - REWARDING EVENTS
Approximately (10) business days after the conclusion of the Event (provided that the Event is not cancelled and Group has otherwise
complied with the material terms and conditions of this Agreement),the Hotel will either award Points or submit an award for airline miles
to theMember(s) identified below:

Rewarding Events does not apply to Events booked by or on behalf of any governmental entity,including any federal, state or local agency
or any other governmental body,and hotels may not award Points or airline miles to a government employee (or an intermediary booking
on behalf of a governmental entity)in connection with the Rewarding Events program or otherwise in connection with planning, scheduling
or contracting for an Event.

CHECK ONE OPTION BELOW:

❑        Award Points to the Contact(as identified on page 1 of this Agreement or the Authorized Signer of this Agreement)
         Member Name
         Rewards Program Member Number

         /N.Nard Airline Miles to the Contact(as identified on page 1 of this Agreement or the Authorized Signer of this Agreement)
         Member Name
         Rewards Program Member Number
         Airline frequent flier account number
         Name of airline

Cl       Decline to Award Points or Airline Miles
         The Contact and theAuthorized Signer of this Agreement elect not to receive (and hereby waive the right to receive) an award of
         Points or airline miles in connection with the Event.

The number of Points or airline miles to be awarded shall be determined pursuant to the Rewards Program Terms arid Conditions, as in
effect at the time of award. The Rewards Program Terms and Conditions are available on-line at marriottrewards.com, and may be changed
at the sole discretion of the Rewards Program at any time and without notice.

The individual(s) identified above to receive either Points or airline miles may not be changed without such individual(s)' p rior written
consent.By inserting the airline mileage account information, the recipient elects to receive airline miles rather than Points. All Rewards
Program Terms and Conditions apply.

IVIETOOD OF RESERVATIONS
Please indicate which ofthe following procedures will be used by your group:

           IV    Individual Reservations for the Event will be made by individual attendees
                                             Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 3 of 14 PageID #: 316
Page 3 of 13



                 Rooming List     frx../          .\1 1.03

At the Group's request,Hotel's transient in-house guest list will be compared with the Group's registration list. Any guest room occupied
by an individual on Group's registration list, but not coded to Group within Hotel's system,will be credited to Group's final pickup.

If names are found on the Group's registration list and on the Hotel's transient in-house list that are not coded to the group,they shall be
credited to the Group hotel pickup (regardless of room rate). This credit may increase the Group pickup as well as possibly increasing the
complimentary credits earned.

Hotel will provide Group a weekly guestroompick-up report starting 45 days prior to the established cut-off date.

GROUP MAX SYSTEM/PASSKEY HOUSING OPTION
Gaylord Rockies Resort & Convention Center currently offers you the services of GroupMax/Passkey — an online group reservation
management solution that allows meeting planners a 24-hour real-time visibility into room pickup, registration activity,and more. We can
also create a custom web page for your group that allows attendees to book rooms,request special services and make last-minute changes,
all maintained in a centralized database accessible only to the hotel and the meeting planner.

Passkey is currently available on a complimentary basis. Askyour Sales or Event Managerat Gaylord Rockies Resort & Convention Center
for more information on this exciting technology.

GUARANTEED RESERVATIONS
All reservations must be accompanied by a first night room deposit or be guaranteed by Ramsey Solutions. Hotel will not hold any
reservations unless secured by one of the above methods. Credit cards will be charged prior to arrival.

If rooms are not guaranteed to the Group's master account,a deposit equal to one night's stay is requhed to hold each individual's
reservation. Should a pest cancel a reservation,the deposit will be refunded if notice is received at least three (3) working days prior to
arrival, and a cancellation number is obtained.

NO ROOM TRANSFER BY GUEST
Group agrees that neither Group nor attendees ofthe Event nor any intermediary shall be permitted to assign any rights or obligations under
this Group Sales Agreement,or to resell or otherwise transfer to persons not associated with Group reservations for gucstrooms,meeting
rooms or any otherfacilities made pursuant to this Group Sales Agreement,

CUTOFF DATE
Reservations by attendees must be received on or before Friday, April 29,2022,At the Cutoff Date,Hotel will review the reservation pick
up for the Event,release the unreserved rooms for general sale,and determine whether it can accept reservations based on a space and rate
available basis at the Ramsey Solutions group rate after this date.

CHECK-OUT TEVIE
Check-in time is 4:00 p.m. local time. Cheek-out time is 11:00 a.m, local time. Anyone checking out after 11:00 a.m. local time may incur
late charges. Special arrangements can be made for late check-outs based on availability, and/orluggage can be stored for individuals with
later departures.

COMPLIMENTARY POLICY
kWe are pleased to extend to your group one complimentary single room (unit) per every 45 rooms utilized at the group rate during your
meeting. Any moms with rates discounted below the group rate will not he calculated in the complimentary allotment. This number is
determined by the actual rooms occupied by yourgroup each night,divided by 45.

The following suites have a value of more than one unit:
        Presidential Suite:        - 6 single rooms
         Deluxe Suite:             - 4 single rooms
        Executive Suite:            - 3 single rooms

SPECIAL INCENTIVES
In consideration of the Room Night Commitment and the functions identified on the Function Infornation Agenda/Event Agenda,Hotel
will provide Ramsey Solutions with the following special concessions:

    •    One(1) Complinientary Presidential Suite will be reserved for Dave Ramsey over the meeting dates ,as outlined in the room block
         grid
                                             Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 4 of 14 PageID #: 317
Page 4 of 13


    •   Up to thirty (30) Deluxe Suite upgrades will be offered at Group Rate for VIPs/Speakers, as outlined in the room block grid
    •   Up to thirty (30) Executive Suite upgrades will be offered at Group Rate for VIPs/Speakers, as outlined in the room block grid
    •   Twenty (20) Celebrity Services Status for designated recipients (some will he modified)
    •   Up to 200 Mountain Mew Room upgrades at the group rate of$274.00, as outlined in the room block grid
    •   Up to 80 Staff Rooms at a discounted rate of $164.40 (40% off group rate), as outlined in the room block grid
    •   Complimentary valet for up to 20 Staff Members
    •   Complimentary VIP round trip airport transfers to/from DIA for up to 10 Speakers/VIPs
    •   Complimentary AM/PM Office breaks for up to 20 staff members,in Staff Office
    •   $5,000.00 flat fee for power requirements (NOT including service charge or labor)
    •   Wi-Fi Package $65,000.00 (Plus Tax & Service Charge):
             o 200 Mbps Dedicated Bandwidth, to be allocated across up to 3 VLANs / SSIDs
             o Up to 30 Static IP Addresses
             o Up to 20 Wired Drops
    •   Access to in house lighting in General Session complimentary (Value $780.00++ per day)
    •   Ten Percent(10%) Discount off current year banquet menu pricing (does not apply to custom menus,minimum mils t he met after
        discount is applied)
    •   Pre-Planning Visits - up to 20 total room nights (additional at Staff Rate) based on availability. To include office, valet parking,
        airport transfers and Food & Beverage needs
    •   Audio-Visual Discount- PSAV): Hotel will offer a 40 % discount off prevailing published pricing guidelines for PSAV in -house
        inventory of equipment (excludes labor, rigging, truss,Event Technology Support (service charges),consumables,sales tax and
        shipping/delivery charges)if PSAV is selected as the sole provider for all AV Equipment & Services. If PSAV is not selected as
        the sole provider then all AV Equipment will be charged at a sliding scale.If to talspend faudiovisual equipment and labor before
        discount and tax is:
    •   $0 to $40,000 then a 10% discount will be applied to audiovisual equipment
    •   $40,001 to $75,000 then a 15% discount will be applied to audiovisual equipment
    •   $75,001 + then a 20% discount will be applied to audiovisual equipment. This discounting does not apply to consumables,labor,
        rigging, truss and Event Technology Support Fee (service charge).
    •   Credit to Master for 25% the value of Rigging motors and truss(excluding tax and service charge) Custom Rigging Package to be
        provided.PSAV is the exclusive provider of all rigging equipment,rigging & truss labor and truss equipment.Rigging equipment
        includes but is not limited to motors,points,cabling and truss.
    •   Complimentary corkage fee on Entre branded water bottles on main arrival registration day at Registration Desk location.
    •   $2.00-f-F corkage fee on Entre Branded Water Bottles on beverage stations during sessions,ArriPm breaks and meal functions.
    •   Complimentary storage ofup to seven pallets no more than five days prior to event
    •   Complimentary access to one in room channel
    •   Complimentary marketing Fees up to $50,000.00 (not including production or labor)
    •   Three(3) -Three nights stays to be used at our discretion (could be used as marketing incentives,eontes tin g,etc.). To include:
             o Complimentary Deluxe Suite for three (3) nights
             o Celebrity Status
             o Complimentary Round trip airport transfer
             o Complimentary Welcome Amenity
             o Two (2) Rounds of Golf
             o One (1) Relache Spa treatment each for two (2) people -per gift certificate- total of two(2) treatments per certificate
             o Dinner for two (2) at Old Hickory Steakhouse

TWO YEAR MULTI-YEAR. CONCESSION PACKAGE
(ADD ON if signed by either Gaylord Palms or Gaylord Texan by December 22, 2017)
   • ALL Single Year Concessions
   • 15% Discount (instead of 10% in single year) on current year banquet menu (minimum roust be met after discount is applied,
      discount not available on custommenus)
   • $25,000.00 Master Accountcredit toward (1) Catered Function

THREE YEAR MULTI-YEAR CONCESSION PACKAGE
(ADD ON if signed by both Gaylord Palms and Gaylord Texan by December 22, 2017)
   • All Single and Two Year Concessions
   • ALL MARKETING FEES WAIVED




                                              Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 5 of 14 PageID #: 318
Page 5 of 13


DEPOSITS
Seventy-five percent(75%) of the anticipated Group expenditures to be ouster billed, including all food and beverage charges,is due thirty
(30) days prior to arrival. Until this pre-payment is made, the Hotel reserves the right to withhold any or all the services hereunder agreed
to.

MASTER ACCOUNT
Hotel must be notified in writing at least 10 days prior to arrival of the authorized signatories and the charges that are to be posted to the
Master Account. Any cancellation or attrition fees will be billed to the Master Account.

METHOD OF PAYMENT
The method of payment of the Master Account will be established upon approval of Group's credit. If credit is approved,the outstanding
balance of Ramsey Solutions Master Account(less any advance depos its and exclusive ofdisputed charges)will be due and payable upon
receipt of invoice.

Ramsey Solutions will raise any disputed charge(s)within 30 days after receipt of the invoice. The Hotel will work with Group in resolving
any such disputed charges,the payment of which will be due upon receipt of invoice after resolution of the dispute. If payment of any
invoice is not received within thirty (30) days of the date on which it was due,Hotel will impose a finance charge at the rate of the lesser of
I-1/2% per month(18% annual rate) or the maximu m allowed by law on the unpaid balance commencing on the invoice date.

Ramsey Solutions has indicated that it has elected to use the following form of payment;

             Direct Bill
             Cash,money order, or other guaranteed form ofpayment
         [ ] Credit card(We accept all major credit cards)
         [ ] Company check or Electronic Funds Transfer
         [                          [agreed alternative]

Please indicate which of the following will be billed to your Master Account:

        I. ',Room and tax (Entire Group)
             Room and tax (VIPs and Staff),
             Authorized Food & Beverage
            Incidental Charges 4-- '5\-,,A-- ickiC'
                                                 --(
             Standard Gratuities

In the event that credit is not approved,Ramsey Solutions agrees to pay an advance deposit in an amount to be determined by the Hotel in
its reasonable discretion, with the full amount due prior to the start ofthe group's event.

PROGRAM
We have reserved space for your meeting and social functions based on our understanding of your needs at this time, as set forth in the
attached Program Schedule attached hereto and incorporated herein. Your execution of the Agreement will serve as your approval of the
attached program schedule.

Provided that you utilize at least 80% of the Room Block, such meeting space will be provided complimentary.

We reserve the right to adjust the assignment of the Group's meeting and function space to a size appropriate for the number of expected
attendees at each function.

Group will work with hotel at One (I) year before the groups arrival date to identify any potential unused space overevent d ates.

Sixty (60) days before the Group's arrival date,your Convention Services team must receive the Group's final agenda. At t hat time, all
space unused by your group will be released back into the hotel's inventory. Any space additional and/orchanges to the agenda within 60
days will continue to be based on availability, and may incur additional room rental.




                                               Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 6 of 14 PageID #: 319
Page 6 of 13


FUNCTION INFORMATION AGDIDA/EVENT AGENDA,
Based on the requirements outlined by Ramsey Solutions, the Hotel has reserved the (Unction space set forth on the below Function
Information Agenda/Event Agenda.


           z        i1'4t0-X        *-,W20":: 6 4 ' g: nre040.§0                         p Summit May2             '.'';:;      :.:6 '.: '-',,
          start 'V me    End Time    Function Type i          Post As/SIgnage                  Functionspace              1.... Set-_,Up Style     Expected

                        n4tWaj':r:4..y:.-44:%, J                Fri S/20122           -'''- kW.Ptc                :'''e
                                                                                                                      . *,, A - ''''''
                                                                                                                                    '.,,:.--
          600 PM         11:45 PM   Set Up      Set Up General Session                        Aurora Ballroom A               Schoolroom
                                                                                                                              ,kE, i,,:,,,,,.:i.     A.i,b,
                                                                   aS::Tat        1          ,44-nattaiiit,::
                          40blAi•                      ;      -
           1:00 AM       11:45 PM       Set Up             Set Up General Session             Aurora Ballroom                 Schoolroom            2,000
          1:00 AM       11:45 PM         Office                    Office                       Aurora Office                   Special               1
          7:00 PM       11:45 PM       Breakout                 Breakout 8                         Crest 1                    Conference              20
          7:00 PM       11:45 PM       Breakout                 Breakout 9                         Crest 2                    Schoolroom              20
          7:00 PM       11:45 PM       Breakout                 Breakout 10                      Summit10                     Schoolroom              20
          7:00 PM       11:45 PM       Breakout                 Breakout 11                      Summit 11                    Schoolroom              20
          7:00 PM       11:45 PM       Breakout                 Breakouts                         Valleyl                      Conference             20
          7:00 PM       11:45 PM       Breakout                 Breakout 6                        Valley 2                     Conference             20
          7:00 PM       11:45 PM       Breakout                 Breakout 7               •        Valley3                      Conference             20
           8:00 PM       11:45 PM     Registration              Registration            Aurora Ballroom Prefunction            Registration            1
           8:00 PM      11:45 PM      Registration              Registration          Aurora Ballroom Registration Desk        Registration            1
           8:00 PM      11:45 PM     Holding Room        Hold for Ramsey Solutions              ColoradoA                        Special               1
           8:00 PM      11:45 PM       Breakout                 Breakoutl                        Colorado B                      Theatre             500
           8:00 PM      11:45 PM       Breakout                 Breakout 2                       ColoradoC                       Theatre             300
           8:00 PM      11:45 PM       Breakout                 Breakout 3                       ColoradoD                       Theatre             300
           8:00 PM      11:45 PM     Holding Room        Hold for RamseySolutions        Colorado Prefunction A-I3                Special              1
          8:00 PM       11:45 PM     Holding Room        Hold for RamseySolutions       Colorado RegistrationAreas               Special              1
          8:00 PM       11:45 PM       Breakout                 Breakout4                       Crest 3-5                        Lounge              200
               s.
                                             ;:l. INS;     ' - ' ';"g ,   ; 4-01W • .i,;:!',•4411MOM               1 -P      !.09                  '''''"'-.*;
               e -W      2-0!1' ''•- 'SO.f.;:i;
          1:00 AM       11:45 PM     Set Up                Set Up General Session             Aurora Ballroom                 Schoolroom            2,000
          1:00 AM       12:00 PM  Registration                  Registration           Aurora Ballroom Prefunctlon            Registration             1.
          4:00 PM       10:00 PM       Reception                                       Aurora Ballroom Prefunctlon                Special              1
          1:00 AM       12:00 PM      Registration              Registration       Aurora Ballroom Registration Desk           Registration            1
          1:00 AM       11:45 PM         Office                    Office                      Aurora Office                     Special               1
          1:00 AM       11:45PM      24 Hour Hold        Hold for RamseySolutions                ColoradoA                       Special               1.
          1:00AM        11A5 PM        Breakout                 Breakoutl                        Colorado8                       Theatre             500
          1:00AM        11:45 PM       Breakout                 Breakout 2                       ColoradoC                       Theatre             300
          1:00 AM       11:45 PM       Breakout                 Breakout 3                       ColoradoD                       Theatre             300
          1:00 AM       11:45 PM     24 Hour Hold        Hold for Ramsey Solutions       ColoradoPrefunction A-B                  Special              1
          1:00 AM       11:45 PM     24 Hour Hold        Hold for Ramsey Solutions      Colorado RegistratIonAreas                Special              1
          1:00 AM       11:45 PM       Breakout                 Breakout 8                         Crest 1                     Conference             20
          1:00AM        11:45 PM       Breakout                 Breakout 9                         Crest 2                     Schoolroom            20
          1:00 AM       11:45 PM       Breakout                 Breakout4                         Crest 3-5                      Lounge              200
          1:00 AM       11:45 PM       Breakout                Breakout 10                       Summit 10                     Schoolroom             20
          1:00 AM       11:45 PM       Breakout                Breakout 11                       Summit11                      Schoolroom             20
          1:00 AM       11:45 PM       Breakout                 Breakouts                         Valley1                      Conference             20
          1:00AM        11:45PM        Breakout                 Breakout 6                        Valleyl                      Conference             20
          1:00AM        11:45 PM       Breakout                 Breakout 7                        Valley3                      Conference             20
          6:00 AM       11:45 PM     Holding Room        Hold for Ramsey Soluttons             Aurora Ha 111-3                   Special              1
          6:00 AM       11:45 PM     HoldingRoom         Hold for Ramsey Solutions               Red Rock 1                       Special              1
          6:00 AM       11:45 PM     Holding Room        Hold for Ramsey Solutions              Red Rock 10                      Special               1
          6:00 AM       11:45 PM     HoldingRoom         Hold for Ramsey Solutions              Red Rock 2-3                     Special               1
          6:00 AM       11:45 PM     HoldingRoom         Hold for Ftamsey Solutions             Red Rock 4-5                     Special               1
          6:00 AM       11:45 PM     Holding Room        Hold for Ramsey Solutions              Red Rock 6-7                     Special               1
          6:00 AM       11:45 PM     Holding Room        Hold for Ramsey Solutions              Red Rock 8-9                     Special               1
          6:00 AM       11:45 PM       Breakout                Breakout 12                       Summit 1                      Schoolroom             20
          6:00 AM       11:45 PM       Breakout                Breakout 13                       Summit 2                      Schoolroom             20
          6:00 AM       11:45 PM       Breakout                Breakout 14                       Summit 3                      Schoolroom             20
          6:00 AM       11:45 PM    Spea ker Room             Speaker Room                       Summit 4-5                      Lounge               20
                                                     Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 7 of 14 PageID #: 320
Page 7 of 13


          6:00 AM    11:45 PM     Holding Room       Hold for Ramsey Solutions                 Suinmit 8                         Special
          6:00 AM    11:45 PM     Holding Room       Hold for RamseySolutions                  Summit 9                          Special
          12:00 PM   11:45 PM      Registration             Registration               All Aurora Hall Reg Desks                 Special               1
          12:00 PM   11:45 PM      Registration            Registration             Aurora Exhibit Hall Prefunction              Special              1
           1:00 PM   11:45 PM     Holding Room           Team Meeting 1                     Red Rock 11                          Special              1
          1:00 PM    11:45 PM     Holding Room           Team Meeting 7                        Summit 6-7                        Special               1
          1:00 PM    11:45 PM     Holding Room           Team Meeting 2                       Willow Lake1                       Special              1
          1;00 PM    11:45 PM     Holding Room           Team Meeting 3                       Willow Lake 2                      Special              1
          1:00 PM    11:45 PM     Holding Room           Team Meeting 4                       Willow Lake 3                      Special              1
          1:00 PM    11:45 PM     Holding Room            Team Meeting 5                      Willow Lake 4                      Special              1
          1:00 PM    11:45 PM     Holding Room            Team Meeting 6                      Willow Lake5                       Special              1
          4:00 PM    10:00 PM       Reception            Dessert Reception                 Front Range Lawn                      Special              1

             ftiVOM a. ''1:'                 ::
                                              :'-              ''''':...:-1 .00P:    k011ggf&             "     '''''','7 '''' .54. !. ' '';,:': ',. 43.0'
                                                                                                                                                     '.     gr
          1:00AM  11:45 PM         Registration            Registration               All Aurora Hall Reg Desks                 Special                   1
          1:00 AM    11:45 PM    General Session         Gene ra ISession                  Aurora Ballroom                   Schoolroom                 2,000
          11:00 AM   12:00 PM         Lunch                   Lunch                       Aurora Baffrocm                                           2,000
          1:00AM     11:45 PM      Registration            Registration             Aurora Exhibit Hail Prefunction              Special              1
          10:00 AM   10:30 AM     Coffee Break             Coffee Break             Aurora Exhibit HallPrefunction               Special               1.
          2:30 PM    3:00 PM      Coffee Break             Coffee Break             Aurora Exhibit HallPrefunction               Special              1
          1:00 AM    11:45 PM     24 Hour Hold       Hold for Ramsey Solutions             Aurora Hal11-3                        Special              1
          1:00 AM    11;45 PM        Office                    Office                       Aurora Office                        Special              1
          1:00 AM    11:45 PM     24 Hour Hold       Hold for Ramsey Solutions                 ColoradoA                        Special               1
          1:00 AM    11:45 PM       Breakout                Breakout 1                         Coforado B                       Theatre              500
          1:00 AM    11:45 PM       Breakout                Breakout 2                         ColoradoC                        Theatre              300
          1:00 AM    11:45 PM       Breakout                Breakout 3                       ColoradoD                           Theatre             300
          1:00 AM    11:45 PM     24 Hour Hold       Hold for RamseySolutions          ColoradoPrefunctIon A-8                   Special              1
          1:00 AM    11:45 PM     24 Hour Hold       Hold for Ramsey Solutions        Colorado RegistrationAreas                 Special
          1:00 AM    11:45 PM       Breakout                Breakout 8                           Crest 1                      Conference              20
          1:00 AM    11:45 PM       Breakout                Breakout 9                           Crest 2                      Schoolroom              20
          1:00AM     11:45PM        Breakout                Breakout 4                          Crest 3-5                        Lounge              200
          1:00AM     11:45 PM     24 Hour Hold       Hold for Ramsey Solutlons                 Red Rock 1                        Special              1
          1:00 AM    11:45 PM     24 Hour Hold       Hold for RamseySolutions                 Red Rock 10                        Special              1
          1:00 AM    11:45 PM    Holding Room            Team Meeting 1                       Red Rock 11                        Special              1
          1:00 AM    1.1:45 PM    24 Hour Hold       Hold for Ramsey Solutions                Red Rock 2-3                       Special              1
          1:00 AM    11:45 PM     24 Hour Hold       Hold for Ramsey Solutions                Red Rock 4-5                       Special              1
          1:00 AM    11:45PM      24 Hour Hold       Hold for Ramsey Solutions                Red Rock 6-7                       Special              1
          1:00 AM    11:45 PM     24 Hour Hold       Hold for Ramsey Solutions                Red Rock 8-9                      Special               1
          1:00 AM    11:45 PM       Breakout               Breakout 12                         Summit 1                       Schoolroom              20
          1:00 AM    11:45 PM       Breakout               Brea kout 10                        Summit 10                      Schoolroom              20
          1:00 AM    11:45 PM       Breakout               Breakout 11                         Summit 11                      Schoolroom              20
          1:00 AM    11:45 PM       Breakout               Breakout 13                         Summit 2                       Schoolroom              20
          1:00 AM    11:45 PM       Breakout               Breakout 14                          Summit 3                      Schoolroom              20
          1:00 AM    11:45 PM    Speaker Room             Speaker Room                        Summit 4-5                         Lounge              20
          1:00 AM    11:45 PM    Holding Room            Team IVIeeting 7                     Summit 6-7                         Special             1
          1:00 AM    11:45 PM     24 Hour Hold       Hold for RarnseySolutions                  Summit 8                         Special              1
          1:00 AM    11:45 PM     24 Hour Hold       Hold for Ramsey Solutions                  Summit 9                        Special              1
          1:00 AM    11:45 PM       Breakout                Breakout 5                          Valley 1                      Conference             20
          1:00 AM    11:45 PM       Breakout                Breakout 6                          Vaitey 2                      Conference             20
          1:00 AM    11:45 PM      Breakout                Breakout 7                          Valley 3                       Conference             20
          1:00 AM    11:45 PM    Hotding Room            Team IvIeetIng 2                    Willow Lake 1                      Special              1
          1:00 AM    11:45 PM    Holding Room            Team Meeting 3                      Willow Lake 2                       Special              1
          1:00 AM    11:45 PM    Holding Room            Team Meeting4                       Willow Lake3                        Special              1
          1:00 AM    11:45 PM    Holding Room            Team Meetings                       Willow Lake4                        Special              1
          1:00 AM    11:45 PM    Holding Room            Team Meeting 6                      Willow Lake 5                       Special              1
         „ .
           -,:am-g,y4f4i*M.,4-A0v,i,,,,,
        ,::,                                ,.
                   ,,;:wgotla.,.ww.,,o, z;:eiRor-       mm4ii$A4'
                                                          ,,,,,,v,;,,,,,,,,.,,,
                                                 :.§:m.,-,Am,                   ..-',
                                                                        ,,,,,::,,,,,.,   xaivxmog;Naigsovot,,, ,
                                                                                 ,i :„§,,,,,,
                                                                                     ,.,.v,,,,,,,,,,,„„„T.op;i,,rwa,;wigA,N,.oi,,,,
          1:00 AM    11:45 PM     Registration             Registration                Ail Aurora Hall Reg Desks                 Special              1
          1:00 AM    11:45 PM    General Session         General Session                   Aurora Ballroom                    Schoolroom           2,000
         11:00 AM    12:00 PM        Lunch                    Lunch                        Aurora Ballroom                                         2,000
                                                           Realctratinn
         1:00AM      11:45 PM     Registration
                                                    Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 8 of 14 PageID #: 321
                                                                                    Aurora Fvhlhit. Wall 0 rarnmeHtsn            C rsekr,I
Page 8 of 13


          10:00 AM    10:30 PM       Coffee Break               Coffee Break            Aurora Exhibit Hall Prefunction                       1
           2:30 PM     3:00 PM       Coffee Break               Coffee Break            Aurora Exhibit Hall Prefunction                       1
           4:00 PM    10:00 PM         Reception           VIP Reception(Backup)        Aurora Exhibit Hall Prefunction   Cockle II Rounds   400
           1:00 AM    11:45 PM       24 Hour Hold         Hold for Ramsey Solutions            Aurora Ha II 1-3              Special          1
           1:00 AM    11:45 PM          Office                      Office                      Aurora Office                Special          1
           1:00 AM    11:45 PM       24 Hour Hold         Hold for RamseySolutions               ColoradoA                    Special         1
          1:00 AM     11:45 PM         Breakout                  Brea kout 1                     Colorado B                  Theatre         SOO
          1:00 AM     11:45 PM         Breakout                  Breakout 2                      ColoradoC                   Theatre         300
          1:00 AM     11:45 PM         Breakout                  Breakout 3                      Colorado°                   Theatre         300
           1:00 AM    11:45 PM       24 Hour Hold         Hold for Ramsey Solutions       ColoradoPrefunctIon A-B             Special         1
           1:00 AM    11:45 PM       24 Hour Hold         Hold for Ramsey Solutions      Colorado RegistrationAreas           Special         1
           1:00 AM    11:45 PM         Breakout                  Breakout8                         Crest 1                 Conference         20
           1:00 AM    11:45 PM         Breakout                  Breakout 9                        Crest 2                 Schoolroom        20
           1:00 AM    11:45 PM         Breakout                  Breakout 4                       Crest 3-5                  Lounge          200
           1:00 AM    11:45 PM       24 Hour Hold         Hold for Ramsey Solutions              Red Rock"                   Specla I         1
           1:00 AM    11:45 PM      24 Hour Hold          Hold for Ramsey Solutions             Red Rock 10                   Special         1
           1:00 AM    6:00 PM       Holding Room              Tea m Meethig 1                   Red Rock 11                   Special         1
           1:00 AM    11:45 PM       24 Hour Hold         Hold for RamseySolutions              Red Rock 2-3                  Special         1
           1:00 AM    11:45 PM       24 Hour Hold         Hold for Ra msey Solutions            Red Rock 4-5                 Special          1
           1:00 AM    11:45 PM       24 Hour Hold         Hold for RamseySolutlons              Red Rock 6-7                 Special          1
           1:00 AM    11:45 PM       24 Hour Hold         Hold for Ramsey Solutions             Red Rock 8-9                  Special         1
           1:00 AM    11:45 PM         Breakout                 Breakout 12                      Summit 1                  Schoolroom         20
           1:00 AM    11:45 PM         Breakout                 Breakout 10                      Summit 10                 Schoolroom         20
           1:00 AM    11:45 PM         Breakout                 Breakout 11                      Summit 11                 Schoolroom         20
           1:00 AM     11:45 PM       Breakout                  Breakout 13                       Summit 2                 Schoolroom         20
           1:00 AM   • 11:45 PM       Breakout                  Breakout 14                       Summit 3                 Schoolroom         20
           1:00 AM     11:45 PM     Speaker Room               Speaker Room                      Summit 4-5                  Lounge           20
           1:00 AM    6100 PM       Holding Room              Team Meeting?                      Summit 6-7                   Special         1
           1:00 AM    11:45 PM      24 Hour Hold          Hold for Ramsey Solutions               Summit 8                    Special         1
          1:00 AM     11:45 PM       24 Hour Hold         Hold for Ramsey Solutions               Summit 9                    Special         1
          1:00 AM     11:45 PM         Breakout                  Breakouts                         Valley 1 '              Conference         20
          1:00 AM     11:45 PM         Breakout                  Breakout 6                        Valley 2                Conference         20
          1:00 AM     11:45 PM         Breakout                  Breakout 7                       Valley 3                 Conference         20
           1:00 AM    6:00 PM       Holding Room              Team Meeting 2                    Willow Lake 1                 Special         1
           1:00 AM    6:00 PM       Holding Room              Team MeetIng3                     Willow Lake 2                 Special         1
          1:00 AM     6:00 PM       Holding Room              Team Meeting 4                    Willow Lake 3                 Special         1
          1:00 AM     6:00 PM       Holding Room              Team Meetings                     Willow Lake 4                Special          1
          1:00 AM     6:00 PM       Holding Room              Team Meeting 6                    Willow Lake 5                Special          1
          4:00 PM     10:00 PM        Reception                VIP Reception                  Front Range Lawn            Cocktail Rounds    400

         alik.s      %,-...g,,. ,:.',e4A.,P11,.).'   ..         .,0;.,..:;1 . Wed*.i5    • ;      '''!'''MgtailiaZW: .,,,,itk. '' .•!'.!;:''"1:'•
          1:00 AM      12:00 MI       Registration              RegIstratIon               All Aurora Hall Reg Desks   Special     1
           1:00 AM      5:00 PM      General Session          Genera I Session                  Aurora Ballroom      Schoolroom 2,000
          11:00 AM    12:00 PM          Lunch                       Lunch                     Aurora Ballroom                                2,000
           1:00 AM    5:00 PM        Registration                Registration            Aurora Ballroom Prefunctlon          Special          1
          1;00 AM     3:00 PM       Holding Room          Hold for Ramsey Solutions            Aurora Hal11-3                Special           1
           1:00 AM    3:00 PM        Registration                Registration            Aurora Hall Prefunction 1-3         Special          1
          10:00 AM    10:30 AM       Coffee Break               Coffee Break             Aurora Hall Prefunction 1-3         Special          1
           2:30 PM    3:00 PM        Coffee Break               Coffee Break             Aurora Ha II Prefunction 1-3         Special         1
           1:00 AM    11:45 PM          Office                     Office                       Aurora Office                 Specla          1
           1:00 AM    £46'PM           Breakout                  Breakout 1                      Colorado B ....   A           ., atre       500
           1:00 AM    „ValirPM         Breakout                  Brea kout 2                     ColoradoC                   Theatre         300
           1:00 AM    511515 PM       Breakout                   Breakout 3                     ColoradoD                    Theatre         300
           1:00 AM    5:00 PM       Holding Room          Hold for RamseySolutions         Colorado Prefunction B            Special          1
           1:00 AM    5:00 PM       Holding Room          Hold for Ramsey Solutions     Colorado Registration Desk B          Special         1
           1:00 AM    5:00 PM          Breakout                  Breakout8                         Crest 1                 Conference         20
           1:00 AM    5:00 PM          Breakout                  Breakout 9                        Crest 2                 Schoolroom         20
           1;00 AM    5:00 PM          Breakout                  Breakout 4                       Crest 3-5                  Lounge          200
          1:00 AM     5:00 PM          Breakout                 Breakout 12                      Summit 1                  Schoolroom         20
          1:00 AM     5:00 PM          Breakout                 Breakout 10                      Summit10                  Schoolroom         20
                                                    Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 9 of 14 PageID #: 322
Page 9 of 13

            1:00 AM      5:00 PM         Breakout           Breakout 11              Summit 11                 Schoolroom   20
            1:00 AM      5:00 PM         Breakout           Breakout 13              Summit 2                  Schoolroom   20
            1:00 AM      5:00 PM         Breakout           Breakout 14               Summit 3                 Schoolroom   20
            1:00 AM    5:00 PM         Speaker Room        Speaker Room             Summit 4-5                   Lounge     20
            1:00 AM    5:00 PM           Breakout            Breakout 5              Va Hey1                   Conference   20
            1:00 AM    5:00 PM           Breakout            Breakout 6               Valley 2                 Conference   20
            1:00 AM    5:00 PM           Breakout           Breakout?                 Valley 3                 Conference   20

          V ''1Ert0:'P.iiii 7410;04M1.1)6             '.';'AktR4t6        26 2
                                                                                                            ....__,...---
            1:00 AM     12:00 PM   LOffice                    Office         I      Aurora Office                 Special


All meeting room,food and beverage,and related services are subject to applicable taxes and service charge in effect on the date(s)of the
event.


FOOD & BEVERAGE PRICING; FOOD AND BEVERAGE GUARANTEE
Food and Beverage pricing for the Event will be based on prevailing market conditions at the time of the Event. Current 2017 minimum
banquet prices,excluding tax and a service charge,are as follows:

           Breakfast                                                Dinner
           Continental        $33 - $36                             Plated                  $87 - $135
           Plated             $33 - $52                             Buffet                  $105-$135
           Buffet             $14 - $52
                                                                    Reception
                                                                    Full Bar:
           Lunch                                                       One Hour           $20       - $24
           Plated             $48 - $67                                Two Hours          $32         $36
                                                                       Three Hours        $43       - $48
           Buffet             $57 - $67                             Food:
                                                                    Light Hors d'oeuvre   $31       - $39
           Box                $44-53                                Heavy Hors d'oeuvre &
                                                                    Stations              $78       -$103

Applicable taxes and a service charge will be added to all food and beverage pricing. Service Charges for discounted menus will be based
on retail pricing. All food and beverages served at functions associated with the Event must be provided,prepared,and served by Hotel and
must be consumed on Hotel premises.

The Hotel is relying on,and the Group agrees to provide, a banquetminimum of $700,000 exclusive of applicable taxes,service charges,
and discounts or concessions(the"F&B Guarantee"). Group agrees that the food and beverage functions listed on the schedule of events
are a major component of this Agreement and that the Hotel will suffer damages that will be difficult or impossible to calculate if the Event
is held and the Group's actual food and beverage spend falls below the F&B Guarantee. In such event, the Group will pay the Hotel
liquidated damages in an amount equal to the difference between (i) the F&B Guarantee and(ii) the actual total food and beverage revenue
generated by the functions listed in the Event's program schedule. Group agrees that such lama ges are a reasonable estimate of the Hotel's
actual damages and not a penalty. These liquidated damages are due within 30 days of the date such damages are incurred, and accrue
interest at the rate of 1.5 percent per month (or, if less,the maximum amount permitted by law).

AFFILIATE GROUPS
So that we may accommodate any groups that are meeting in conjunction with your convention,please indicate which of the following
procedures will be used by your group:

 Approximate number of affiliate groups anticipated:

          Approval must go through headquarters for function space.
          Notify headquarters of affiliate group,but prior approval of space is not required.
          Headquarters does not require any knowledge of any affiliate group.

Charges for function space required for affiliate groups will be negotiated at such time as space is requested.



                                                    Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 10 of 14 PageID #: 323
Page 10 of 13

It is understood that the booking of Gaylord Rockies for Ramsey Solutions DittreLeadersbi p Summit May 2022 is part of the following
multiple bookings with Gaylord Hotels (each,a "Prior Event"): Ramsey Solutions EntreLeaclers hip Summit May 2020 at Gaylord
Palms and Ramsey Solutions EntreLeaders hi p Summit May 2021 at Gaylord Texan. Ramsey Solutions will have the tight to cancel
this Agreement without liability in the eventof the following: (i) if, within thirty (30) days following the last day of the Prior Event,Ramsey
Solutions gives written notice to Gaylord Hotels detailing material service or performance issues by Gaylord Hotels at the Prior Event; and
(ii) the Hotel does not propose and implement a plan addressing theissues raised in Ramsey Solutions notice.

ROOMS ATTRITION
Hotel is relying upon Ramsey Solutions' use of theRoom Night Commitment. Ramsey Solutions agrees that a loss will be incurred by
Hotel if Ramsey Solutions' actual usage is less than 80% of the Room Night Commitment.

If Ramsey Solutions' actual usage is less than 80% ofthe Room Night Commiumnt, Ramsey Solutions agrees to pay,as liquidated
damages and not as a penalty,the difference between 80% of the Room Night Commitment and Ramsey Solutions' actual usage,
multiplied by the average group room rate, plus applicable taxes.


CANCELLATION POLICY
Group agrees that it bears responsibility for payment for the Room Block and the F&B Guarantee. Group also agrees that the Hotel will
suffer actual harm that will be difficult to determine if the Group cancels this Agreement after the date hereof for reasons other than those
specified in this Agreement. The Group will pay as liquidated damages to the Hotel, depending upon the timing oisuch cancellation,the
following amounts,as a reasonable estimate of harm to Hotel for the cancellation:

Time Period of Cancellation                       Amount of liquidated Damages Due
0- 180 days prior to arrival                      100% of total room revenue plus 75% of F&13 Guarantee
181 -365 days prior to arrival                    75% oftotal room revenue* plus 50% of F&B Guarantee
366-729 days prior to arrival                     40% of total room revenue*
730-1,094 days prior to arrival                   10% of total room revenue*
1,095-1,459 days prior to anival                  $25,000
1,460 or more days prior to arrival               $10,000

BONUS DEAL On or before May 1,2019(Gaylord TEXAN) and May 1,2020(GAYLORD ROCKIES) Ramsey Solutions may
release up to 50% of total room block without penalty. A proportionate reduction in meeting space and concessions will apply so
Hotel is able to resell the released sleeping rooms. Ramsey Solutions will be responsible for the entire revised room block if this
reduction is taken at 100%,no further attrition will be allowable. Should Group decide to exercise the BONUS DEAL or 50%
room night reduction, then should the Group cancel their contract after this reduction, the cancellation amounts will remain
based on the original contracted room block.

'The term "total room revenue" means the dollar amount equal to the Room Block multiplied by the Group's average room rate, exclusive
of resort fee.

Such amount(the "Cancellation Charge") will be due and payable due within 30 days of the date of cancellation, and accrue interest at the
rate of 1.5 percent per month (or,if less,the maximum amount permitted by law). If required by the applicable jurisdiction, the Group will
pay sales and/orother applicable taxes with respect to the Cancellation Charge outlined above.

CANCELLATION IN EVENT OF CHANGE IN MELTING SITE
Notwithstanding any other provision of this Agreement, the Group agrees that it has no tight to cancel this Agreement for the purpose of
changing its meeting site to another city or location,and in such event,regardless of the date of cancellation ofthe Agreement,the Group
will owe liquidated damages equal to 100% of total room revenues plus applicable tax, to be received by the Hotel from your e vent for
guest rooms comprising the Room Block.

FOR CAUSE TERMINATION
Should it be impossible for the group to perform its obligations under the Agreement as a result of Dave Ramsey's unforeseen death or
disability, the Hotel shall refund all deposits and/or prepayments made by the Group within thirty (30) days of receipt of the notice of
termination. Group must notify Hotel within Ten (10) days ofsuch occurrence.

Notwithstanding any provision to the contrary herein,Group may at any time terminate this Agreement without penalty in the event Hotel,
its parent, subsidiary or affiliated businesses,principals or executives become engaged in, accused of or subject to any public scandal,
political controversy,crime, fraud or other event that in Group's sole judgment will impair or damage its brand or good will by hosting an
event at Hotel. In such event,Group shall provide prompt notice and the Hotel shall rellind all deposits and/or prepayments made by the
                                              Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 11 of 14 PageID #: 324
Page I I of 13



PERFORMANCE LIONS FS
Ramsey Solutions will be solely responsible for obtaining any necessary licenses or permission to perform, broadcast,transmit,or display
any copyrighted works (including without limitation, music,audio,or video recordings,aft, etc.) that Ramsey Solutions may use or request
to be used at the Hotel.

FORCE, MAJEURE
Either party may be excused from performance without liability if circumstances beyond its reasonable control,such as acts o f God, war,
acts of domestic tenorism, strives or similar circumstances,make it illegal or impossible to provide or use the Hotel facilities. The ability
to terminate pursuant to this clause is conditioned upon delivery written notice to the other party setting forth the basis for such termination
within ten (10) days after learning of such basis.

LITIGATION EXPEN/S IS
The parties agree that,in the event litigation relating to this Agreement is filed by either party, the non -prevailing party in such litigation
will pay the prevailing patty's costs resulting from the litigation, including reasonable attorneys'fees.

LIQUOR LICENS E
Group understands that Hotel's liquor license requires that beverages only be dispensed by Hotel employees or bartenders. Alcoholic
beverage service may be denied to those guests who appear to be intoxicated mare under age.

COMMUNICATIONS BETWEEN THE PARTIES
Notices sent between the parties may be sent via regular mail, with the effective date as of the date of mailing, or by Federal Express or
other overnight delivery service,with the effective date the date of receipt, or by facsimile, with thc effective date as of the date shown on
the confirmation of receipt. Copies or facsimiles shall be considered as valid as original documents.

RENOVATION/REMODELIN G
As of the date of the signing of this Contract, Hotel has no plans for renovation or remodeling of any facilities over the program dates,
which will be utilized by Group pursuant to this contract, other than ordinary maintenance. In the event that after this con tract is signed,
Hotel confirms any plans to remodel or renovate its facilities over the Event dates, Hotel agrees to inform your group in writing of the
following:

    •    Planned scope of project;
    •    Schedule for conunenceinent and completion;
    •    Anticipated impact project will have on areas to be utilized by your group;
    •    Hotel's plan for minimizing impact of project on Group.

Hotel promises that any such construction or remodeling will not interfere with Group's use of the Hotel. The parties agree to negotiate in
good faith to resolve any concerns raised as a result of renovations or remodeling and to enter into such amendments of this Contract as
may be necessary to reasonably accommodate both parties'interests.

DISHONORED RESERVATIONS
If the Hotel is unable to provide a room to a Group attendee holding an accepted or confirmed reservation, Hotel may provide alternative
accommodations to such attendee(an "Affected Attendee")without such action constituting a breach of this Agreement,provided the terms
and conditions of this paragraph are followed. In such an event,the Hotel will provide,at its cost,the substitute hotel accommodations to
the Affected Attendee and transportation to and from thesubstitute hotel for each day that Hotel cannot provide a room. Upo n return to the
Hotel, the Hotel will provide a note of apology,and every attempt will be made to place the guest in an upgraded doom.

SEVERABILITY
If for any reason a court of competent jurisdiction finds any provision of this Agreement or portion thereof to be unenforceable,that
provision shall be enforced to the maximum extent permissible so as to affect the intent of the parties, and the remainder of the Agreement
shall continue in full force and effect.

AMERICANS HITH DISABILITIES ACT (ADA) COMPLIANCE
Each party agrees to use good faith efforts to ensure that it complies with its obligations under the Americans with Disabilities Act and the
Act's accompanying regulation and guidelines (collectively the "ADA''). Each party further agrees to indemnify and hold the other party
harmless from and against any and all claims and expenses,including attorney's fees and litigation expenses,that may be inc erred by or
asserted against the other party or its officers, directors, agents,and employees on the basis of the indemnifying party's non-compliance
with any of the provisions of the ADA.Ramsey Solutions agrees to provide Hotel with reasonable advance notice about the special needs
of any attendees ofwhich Ramsey Solutions is aware.

                                               Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 12 of 14 PageID #: 325
Page 12 of13


This Agreement is subject to all applicable federal,state,and local laws,including health and safety codes,alcoholic beverage control laws,
disability laws, federal anti-terrorism laws and regulations,and the like. Hotel and Ramsey Solutions agree to cooperate with each other
to ensure compliance with such laws.

EXECUTION; ASSIGNMENT; AMENDMENTS
By execution of this Agreement, the parties specifically acknowledge and agree that this Agreement sets forth the entire understanding
between the parties with respect to the subject matter hereof, shall act as the binding obligation of the parties, and the individual party
signing this Agreement on behalf of a party has the requisite power and authority to bind such party. No modification, amend ment of,or
supplement to this Agreement shall be valid or effective unless the same is in writing and signed by both parties. The Hotel may require
ancillary terms under this Agreement,such as its Policies and Procedures and Banquet Event Orders, and such terms, to the extent not
inconsistent with the provisions of this Agreement,shall be binding upon the Group.

INDEMNIFICATION
Each party to this Agreement shall, to the extent not covered by the indemnified party's insurance,indemnify, defend,and ho Id harmless
the other patty and its officers, directors,agents,employees,and owners from and against auy and all demands,claims, damages to persons
or property,losses,and liabilities, including reasonable attorneys'fees (collectively,"Claims"), arising solely out of or solely caused by the
indemnifying party's negligence or willfrit misconduct in connection with the provision and use ofHotel as contemplated by this Agreement.
This paragraph shall not waive any statutory limitations of liability available to either party,including inn keepers' limitation of liability
laws, nor shall it waive any defenses either party may have with respect to any Claim.

COMPLIANCE WITH THE I,AW
This Agreement is subject to all applicable federal, state and local laws,including health and safety codes,alcoholic beverage controllaws,
disability laws,federal anti-terrorism laws and regulations,and the like. Hotel and Ramsey Solutions agree to cooperate with each other to
ensure compliance with such laws.

CHANGES, ADDITIONS, STIPULATIONS, OR LINING OUT
Any changes,additio ns,stipulations or deletions including corrective lining out by either Hotel or Group will not be considered agreed to
or binding on the other unless such modifications have been initialed or otherwise approved in writing by the other.




ACCEPTANCE
When presented by the Hotel to Ramsey Solutions, this document is an invitation by the Hotel to Ramsey Solutions to make an offer.
Upon signature by Ramsey Solutions, this document will be an offer by Ramsey Solutions. Only upon signature of this document by all
parties will this document constitute a binding agreement. Unless the Hotel otherwise notifies Ramsey Solutions at any time prior to
Ramsey Solutions' execution of this document,the outlined format and dates will be held by the Hotel for Ramsey Solutions on a first-
option basis until Friday, December 22,2017. If Ramsey Solutions cannot make a commitment prior to that date,this invitation to offer
will revert to a second-option basis or, at the Hotel's option, the arrangements will be released,in which case neither party will have any
firither obligations.

Upon signature by both parties, Ramsey Solutions and the Hotel shall have agreed to and executed this Agreement by their authorized
representatives as of the dates indicated below.

SIGNATURFA

Approved and authorized by Ramsey Solutions:

Name: (Print)     Joe Leavitt

Title: (Print)   Director of Event Production,Ran        Sol

Signature:

Date:                             22


Approved and authorized by Gaylord Rockies Resort & Convention Center:
                                              Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 13 of 14 PageID #: 326
Page 13 of 13


Name:           Bill Hurst

Title:          Senior Sales Executive

Signature:

Date:                          /z/z?/




                                         Case 3:20-cv-00641 Document 21-9 Filed 08/28/20 Page 14 of 14 PageID #: 327
